Citation Nr: 1135338	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for left knee degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to December 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Thereafter, the Veteran's claims files were transferred to the RO in Chicago, Illinois.

In May 2011, the Veteran testified at a video conference board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links the Veteran's currently diagnosed left knee degenerative arthritis to his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, left knee degenerative arthritis was incurred during the Veteran's period of active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Veteran and his representative contend that his currently diagnosed left knee degenerative arthritis either had its onset in service or is the result of his service.  Because the claim for service connection on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

After carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's currently diagnosed left knee degenerative arthritis is etiologically linked to his service.  Although the Veteran's service treatment records show no relevant complaints, findings, treatment or diagnosed left knee disability, the Board finds the March 2007 VA orthopedic examiner's opinion that it is a 50/50 possibility that symptoms of the Veteran's diagnosed osteoarthritis of the left knee occurred during his active duty and that the significant amount of physical activities and duties required of the military may have aggravated his condition beyond a normal progression, as probative regarding the etiology of the Veteran's current left knee degenerative arthritis.  The examiner notes that the Veteran's fairly advanced osteoarthritis is "fairly rare" in a person his age.  The examiner further opined that although there was no specific injury, given the overall alignment of his legs and a mild varus-valgus deformity, that persistent activities and his weight caused his degenerative knee joint in both knees.  The Board further finds the Veteran's testimony at his May 2011 personal hearing concerning the circumstances of his post-service employment working exclusively as a truck driver with no strenuous physical activities after his discharge, to be credible as he is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  His testimony supports the March 2007 VA examiner's opinion as it indicates that the Veteran had no persistent physical activity following his discharge.  Moreover, there is no medical evidence of record against the Veteran's claim.  Under these circumstances, the Board cannot conclude, given this evidence, that the preponderance of the evidence is against the claim.  

Thus, in light of the foregoing, the Board finds that there is an approximate balance of positive and negative evidence in this case regarding the issue of whether the Veteran's current left knee degenerative arthritis is a result of his service.  Accordingly, with resolution of all doubt in the Veteran's favor, entitlement to service connection for left knee degenerative arthritis is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for left knee degenerative arthritis is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


